THE THIRTEENTH COURT OF APPEALS

                                   13-13-00434-CR


                               THE STATE OF TEXAS
                                       v.
                                HERBERT JARMON


                                 On Appeal from the
                 County Court at Law No 4 of Nueces County, Texas
                         Trial Cause No. 2012-CR-1273-4


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed. The Court

orders the judgment of the trial court REVERSED and Appellee’s conviction

REINSTATED.

      We further order this decision certified below for observance.



March 20, 2014